Title: To George Washington from Captain Charles Craig, 28 November 1777
From: Craig, Charles
To: Washington, George



Sir
[Frankford, Pa.] 28th Novr [1777]

I receiv’d some intillegence this morning from the City and have thought my duty to forward to Yr Excellency.
Yesterday a Number of the enemy Cross’d over Schoolkell it is said the intend to March Towards Wilmington, The whole of British Army are under Marchg orders, a Number of Boats are prepared to go up the river. I am with Great Respect Yr Excellencys Most Obt Servt

C. Craig

